      Case 4:19-cv-01089 Document 6 Filed on 05/10/19 in TXSD Page 1 of 13




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

CHERIE LUCIEN, individually and on
                              §
behalf of all other similarly situated
                              §
                              §
            Plaintiff,        §
                              §
v.                            §                        CIVIL ACTION NO. 4:19-cv-01089
                              §
PCL CONSTRUCTION ENTERPRISES, §                        COLLECTIVE ACTION
INC., and PCL INDUSTRIAL      §                           COMPLAINT
CONSTRUCTION, CO.,            §
                              §
            Defendants.       §


                 DEFENDANT PCL CONSTRUCTION ENTERPRISES, INC.’S
                   ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT


        Defendant PCL Construction Enterprises, Inc. (“Enterprises”) files this Original Answer

in response to the Original Complaint (the “Complaint”) filed by Plaintiff Cherie Lucien

(“Plaintiff”).

                       RESPONSES TO PLAINTIFF’S ALLEGATIONS

        Enterprises admits or denies the allegations in the Complaint as set forth below. Any

allegation not specifically admitted is denied. The numbering contained in the below paragraphs

corresponds to the numbering in the Complaint. Enterprises answers as follows on behalf of itself

alone and not on behalf of the other Defendant in this litigation, PCL Industrial Construction, Co.

        1.       Enterprises admits that Plaintiff brings this lawsuit purporting to assert claims to

recover overtime compensation and other damages for herself and similarly situated individuals.

Enterprises denies the underlying allegations in Paragraph 1, including that it ever employed
      Case 4:19-cv-01089 Document 6 Filed on 05/10/19 in TXSD Page 2 of 13




Plaintiff or that it is liable to Plaintiff in any way. Enterprises further denies that this case is

appropriate for collective action treatment.

       2.      Enterprises admits the allegations in Paragraph 2.

       3.      Enterprises objects that the allegations in Paragraph 3 are vague and unclear

because it is not evident whether Plaintiffs are referring to “PCL” as defined in the Original

Complaint or as that term is used on the cited www.pcl.com website, and Enterprises therefore

denies the same.

       4.      Enterprises objects that the allegations in Paragraph 4 are vague and unclear

because it is not evident whether Plaintiffs are referring to “PCL” as defined in the Original

Complaint or as that term is used on the cited www.pcl.com website, and Enterprises therefore

denies the same.

       5.      Enterprises denies that it compensated Plaintiff or any of the members of the

proposed class and denies that any per diem reimbursements allegedly received by Plaintiff or any

members of the proposed class constituted “compensation,” and therefore denies the allegations in

Paragraph 5.

       6.      Enterprises denies the allegations in Paragraph 6.

       7.      Enterprises denies the allegations in Paragraph 7.

       8.      Enterprises admits that Exhibit A to the Complaint contains the language set forth

in Paragraph 8, but denies that Exhibit A accurately reflects the pay practices applied to any

member of the proposed class. Enterprises denies that it ever employed Plaintiff or any members

of the proposed class and denies any remaining allegations in Paragraph 8.

       9.      Enterprises denies that it employed Plaintiff or any members of the proposed class

and denies that it promulgated any “Per Diem Allowance Policy” as alleged in Paragraph 9.




                                                 2
      Case 4:19-cv-01089 Document 6 Filed on 05/10/19 in TXSD Page 3 of 13




       10.      Enterprises denies that it employed Plaintiff or any members of the proposed class

and denies that it posted any job listings for Plaintiff or any members of the proposed class, and

therefore denies the allegations in Paragraph 10.

       11.      Enterprises denies that it employed Plaintiff or any members of the proposed class

and denies that it paid Plaintiff or any members of the proposed class, and therefore denies the

allegations in Paragraph 11.

       12.      Enterprises admits that Plaintiff brings this lawsuit purporting to assert claims

under the FLSA on behalf of herself and similarly situated individuals. Enterprises denies the

underlying allegations in Paragraph 12, including that it ever employed Plaintiff or is liable to

Plaintiff in any way. Enterprises further denies that this lawsuit is appropriate for collective action

treatment.

       13.      Enterprises is without knowledge or information sufficient to admit or deny the

allegations in Paragraph 13 and therefore denies the same.

       14.      Enterprises denies that it employed Plaintiff and therefore denies the allegations in

Paragraph 14.

       15.      Enterprises denies that it employed Plaintiff and therefore denies the allegations in

Paragraph 15.

       16.      Enterprises denies that Plaintiff was its employee and therefore denies the

allegations in Paragraph 16.

       17.      Enterprises admits that Plaintiff filed a written consent form with the Complaint.

Enterprises denies the underlying allegations in Paragraph 17, including that Enterprises is liable

to Plaintiff in any way. Enterprises further denies that this lawsuit is appropriate for collective

action treatment.




                                                  3
     Case 4:19-cv-01089 Document 6 Filed on 05/10/19 in TXSD Page 4 of 13




       18.     Enterprises denies that it employed Plaintiff or any members of the proposed class

and therefore denies the allegations in Paragraph 18.

       19.     Enterprises denies that it employed Plaintiff or any members of the proposed class

and therefore denies the allegations in Paragraph 19.

       20.     Enterprises denies that it employed Plaintiff or any members of the proposed class

and therefore denies the allegations in Paragraph 20.

       21.     Enterprises denies that it employed Plaintiff or any members of the proposed class

and therefore denies the allegations in Paragraph 21.

       22.     The allegations in paragraph 22 are vague and unclear because it is unclear whether

the term “PCL” is being used as a defined term and whether Plaintiff is alleging that Enterprises

owned itself and/or whether Plaintiff is also alleging that PCL Industrial Construction, Co. is an

owner of Enterprises. Because the allegations are unclear, Enterprises denies the same.

       23.     Enterprises admits the allegations in Paragraph 23.

       24.     Enterprises admits the allegations in Paragraph 24.

       25.     Enterprises denies that it employed Plaintiff or any members of the proposed class

and therefore denies the allegations in Paragraph 25.

       26.     Enterprises denies that it employed Plaintiff or any members of the proposed class

and therefore denies the allegations in Paragraph 26.

       27.     Enterprises denies that it employed Plaintiff or any members of the proposed class

and therefore denies the allegations in Paragraph 27.

       28.     Enterprises admits the allegations in Paragraph 28.

       29.     The allegations in paragraph 29 are vague and unclear because it is unclear whether

the term “PCL” is being used as a defined term and whether Plaintiff is alleging that Enterprises




                                                4
      Case 4:19-cv-01089 Document 6 Filed on 05/10/19 in TXSD Page 5 of 13




owned itself and/or whether Plaintiff is also alleging that PCL Industrial Construction, Co. is an

owner of Enterprises. Because the allegations are unclear, Enterprises denies the same.

       30.     Paragraph 30 contains allegations concerning Co-Defendant PCL Industrial

Construction, Co. which are not applicable to Enterprises. To the extent a response is required, on

information and belief Enterprises admits the allegations in Paragraph 30.

       31.     Paragraph 31 contains allegations concerning Co-Defendant PCL Industrial

Construction, Co. which are not applicable to Enterprises. To the extent a response is required, on

information and belief Enterprises admits the allegations in Paragraph 31.

       32.     Paragraph 32 contains allegations concerning Co-Defendant PCL Industrial

Construction, Co. which are not applicable to Enterprises.        Enterprises does not maintain

employment records for Plaintiff or any members of the proposed class. Paragraph 32 further

contains legal conclusions to which no response is required.

       33.     Paragraph 33 contains allegations concerning Co-Defendant PCL Industrial

Construction, Co. which are not applicable to Enterprises. Enterprises does not employ Plaintiff or

any members of the proposed class. Paragraph 33 further contains legal conclusions to which no

response is required.

       34.     Paragraph 34 contains allegations concerning Co-Defendant PCL Industrial

Construction, Co. which are not applicable to Enterprises. Enterprises does not employ Plaintiff

or any members of the proposed class. Because Enterprises is without knowledge or information

sufficient to admit or deny the allegations in Paragraph 34, Enterprises denies the same.

       35.     Paragraph 35 contains allegations concerning Co-Defendant PCL Industrial

Construction, Co. which are not applicable to Enterprises. To the extent a response is required,

Enterprises admits the allegations in Paragraph 35.




                                                5
      Case 4:19-cv-01089 Document 6 Filed on 05/10/19 in TXSD Page 6 of 13




       36.     Paragraph 36 contains legal assertions and conclusions that do not require a

response.

       37.     Paragraph 36 contains legal assertions and conclusions that do not require a

response.

       38.     Paragraph 38 contains legal assertions and conclusions that do not require a

response. To the extent Paragraph 38 contains factual allegations, Enterprises admits that it resides

in and conducts business in this District.

       39.     Enterprises admits that Plaintiff brings this lawsuit purporting to assert claims

under the FLSA on behalf of herself and similarly situated individuals. Enterprises denies the

underlying allegations in Paragraph 39, including that it ever employed Plaintiff or is liable to

Plaintiff in any way. Enterprises further denies that this lawsuit is appropriate for collective action

treatment.

       40.     Enterprises denies the allegations in Paragraph 40.

       41.     Enterprises denies the allegations in Paragraph 41.

       42.     Enterprises denies the allegations in Paragraph 42.

       43.     Enterprises denies the allegations in Paragraph 43.

       44.     Enterprises denies the allegations in Paragraph 44.

       45.     Enterprises denies that it employed Plaintiff. Enterprises is without knowledge or

information sufficient to admit or deny the remaining allegations in Paragraph 45 and therefore

denies the same.

       46.     Enterprises denies that it employed Plaintiff, and is without knowledge or

information sufficient to admit or deny the remaining allegations in Paragraph 46 and therefore

denies the same.




                                                  6
     Case 4:19-cv-01089 Document 6 Filed on 05/10/19 in TXSD Page 7 of 13




       47.    Enterprises denies that it employed Plaintiff, and is without knowledge or

information sufficient to admit or deny the remaining allegations in Paragraph 47 and therefore

denies the same.

       48.    Enterprises denies that it employed Plaintiff, and is without knowledge or

information sufficient to admit or deny the remaining allegations in Paragraph 48 and therefore

denies the same.

       49.    Enterprises denies that it employed Plaintiff, and is without knowledge or

information sufficient to admit or deny the remaining allegations in Paragraph 49 and therefore

denies the same.

       50.    Enterprises denies that it employed Plaintiff, and is without knowledge or

information sufficient to admit or deny the remaining allegations in Paragraph 50 and therefore

denies the same.

       51.    Enterprises denies that it employed Plaintiff, and is without knowledge or

information sufficient to admit or deny the remaining allegations in Paragraph 51 and therefore

denies the same.

       52.    Enterprises denies that it employed Plaintiff, and is without knowledge or

information sufficient to admit or deny the remaining allegations in Paragraph 52 and therefore

denies the same.

       53.    Enterprises denies that it employed Plaintiff, and is without knowledge or

information sufficient to admit or deny the remaining allegations in Paragraph 53 and therefore

denies the same.




                                              7
      Case 4:19-cv-01089 Document 6 Filed on 05/10/19 in TXSD Page 8 of 13




       54.     Enterprises denies that it employed Plaintiff, and is without knowledge or

information sufficient to admit or deny the remaining allegations in Paragraph 54 and therefore

denies the same.

       55.     Enterprises denies that it employed Plaintiff, and is without knowledge or

information sufficient to admit or deny the remaining allegations in Paragraph 55 and therefore

denies the same.

       56.     Enterprises denies the allegations in Paragraph 56.

       57.     Enterprises denies the allegations in Paragraph 57.

       58.     Enterprises denies the allegations in Paragraph 58.

       59.     Enterprises admits, denies, or lacks sufficient knowledge or information concerning

the factual allegations re-alleged and adopted by reference in Paragraph 59, as specifically set forth

in the preceding paragraphs.

       60.     Paragraph 60 contains legal assertions and conclusions that do not require a

response.

       61.     Enterprises denies that it employed Plaintiff and similarly situated employees as set

forth in Paragraph 61. Enterprises is without knowledge or information sufficient to admit or deny

the remaining allegations in Paragraph 61 and therefore denies the same.

       62.     Enterprises denies the allegations in Paragraph 62.

       63.     Enterprises denies the allegations in Paragraph 63.

       Enterprises denies that Plaintiff is entitled to any relief in this case, including specifically

the relief sought in the Prayer for Relief and subparagraphs (A) – (E) thereof.




                                                  8
      Case 4:19-cv-01089 Document 6 Filed on 05/10/19 in TXSD Page 9 of 13




                                     AFFIRMATIVE DEFENSES

        Enterprises asserts the following affirmative and other defenses without assuming any

burdens of production, persuasion, or proof that are not legally assigned to Enterprises and that are

Plaintiff’s burden to prove. Enterprises reserves the right to amend or supplement this list of

defenses as permitted under the Federal Rules of Civil Procedure:

        1.         Enterprises did not employ Plaintiff or any member of the proposed class.

        2.         Plaintiff’s Complaint allegations against Enterprises should be dismissed in its

entirety because there are no legally viable claims under the FLSA that Plaintiff could assert

against Enterprises.

        3.         Plaintiff’s Complaint should be dismissed in whole or in part for failure to state a

claim upon which relief can be granted.

        4.         Plaintiff’s lawsuit is improperly brought in this judicial forum. Plaintiff and other

members of the proposed class entered into a binding arbitration agreement with Co-Defendant

PCL Industrial Construction, Co. to arbitrate disputes concerning their employment which applies

to this dispute.

        5.         Moreover, this Court is not the appropriate or most convenient venue, including

under the forum non conveniens doctrine and 28 U.S.C. § 1404.

        6.         Plaintiff’s claims fail because any per diem paid to Plaintiff and members of the

proposed class was not tied to hours worked, did not constitute “compensation,” and was

reimbursement for expenses that was properly excluded from the regular rate under the FLSA.

        7.         Plaintiff’s claims fail because at all times Plaintiff and members of the proposed

class have been paid all compensation due and owing in accordance with applicable law.




                                                     9
     Case 4:19-cv-01089 Document 6 Filed on 05/10/19 in TXSD Page 10 of 13




       8.      Plaintiff and any member of the proposed class were compensated for all hours

worked in excess of 40 hours in any particular workweek at a rate not less than that required by

the overtime provisions of the FLSA.

       9.      Plaintiff and any member of the proposed class are not entitled to the damages

sought because at all times Enterprises acted in good faith in the belief that it was not in violation

of any of the provisions of the FLSA.

       10.     Plaintiff and any member of the proposed class are not entitled to attorney’s fees

and costs because Enterprises complied with all federal laws and at all times acted in good faith.

       11.     Any claims occurring more than two years prior to the time of the filing of the

current action are barred by the applicable statute of limitations.

       12.     Enterprises’ actions and/or alleged actions do not constitute a willful violation (or

any violation) of applicable law.

       13.     Enterprises did not knowingly or intentionally engage in any conduct in violation

of the FLSA or any other applicable law; nor did it exhibit reckless disregard for the requirements

of the FLSA or any other applicable law.

       14.     Plaintiff and any member of the proposed class are not entitled to liquidated

damages under 29 U.S.C. § 260 because, at all times relevant to this action, Enterprises acted in

good faith in conformity with and in reliance on written administrative regulations, orders, rulings,

approvals, and/or interpretations of the United States Department of Labor and had reasonable

grounds for believing it did not violate the provisions of the FLSA.

       15.     Plaintiff’s claims and the claims of members of the proposed class are barred in

whole or in part because they seek to recover damages for time allegedly worked that is de minimus

and therefore not compensable under the FLSA or any other applicable law.




                                                 10
     Case 4:19-cv-01089 Document 6 Filed on 05/10/19 in TXSD Page 11 of 13




       16.     Any claims for overtime compensation and/or liquidated damages are barred for

hours allegedly worked without Enterprises’ actual or constructive knowledge.

       17.     To the extent Plaintiff or any member of the proposed class is entitled to any

additional alleged overtime pay (which Enterprises does not admit), Plaintiff or the member of the

proposed class would be entitled to, at most, a half-time premium for any hours worked in excess

of 40 in any workweek.

       18.     Any preliminary and/or postliminary time for which Plaintiff or any member of the

proposed class seeks compensation is non-compensable and barred by the Portal to Portal Act of

1947, including 29 U.S.C. § 254.

       19.     Plaintiff and any member of the proposed class are not entitled to compensation for

time spent on activities that were not compensable work under the FLSA and that were not an

integral and indispensable part of the Plaintiff’s principal job duties.

       20.     Plaintiff is not an adequate representative or similarly situated to the proposed class.

       21.     The proposed class contains individuals in different positions and at different

locations who are not similarly situated and whose claims would be subject to a highly

individualized analysis that is inappropriate for collective action treatment.




                                                  11
    Case 4:19-cv-01089 Document 6 Filed on 05/10/19 in TXSD Page 12 of 13




                                   Respectfully submitted,

                                   /s/ Barham Lewis__
                                   Barham Lewis
                                   Texas Bar No. 12277400
                                   S.D. Tex No. 10203
                                   barham.lewis@ogletree.com
                                   OGLETREE, DEAKINS, NASH, SMOAK
                                     & STEWART, P.C.
                                   500 Dallas, Suite 3000
                                   Houston, Texas 77002-4709
                                   (713) 655-0855
                                   (713) 655-0020 (Fax)

                                   ATTORNEYS FOR DEFENDANT
                                   PCL CONSTRUCTION ENTERPRISES, INC.



OF COUNSEL:
Samantha Seaton
Texas Bar No. 24088382
S.D. Tex No. 2182853
OGLETREE, DEAKINS, NASH, SMOAK
  & STEWART, P.C.
500 Dallas Street, Suite 3000
Houston, Texas 77002
713.655.0855
713.655.0020 (Fax)
samantha.seaton@ogletreedeakins.com




                                      12
     Case 4:19-cv-01089 Document 6 Filed on 05/10/19 in TXSD Page 13 of 13




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 10th day of May, 2019, the foregoing document was
electronically transmitted to the Clerk of the Court using the ECF system of filing. A Notice of
Electronic Filing will be sent by operation of the ECF system to the following counsel of record:

       Richard (Rex) J. Burch
       BRUCKNER BURCH PLLC
       8 Greenway Plaza, Suite 1500
       Houston, Texas 77046

       Joseph A Fitapelli
       Frank J. Mazzaferro
       FITAPELLI & SCHAFFER, LLP
       28 Liberty Street, 30th Floor
       New York, New York 10005



                                            /s/ Barham Lewis
                                            Barham Lewis




                                               13
